ACCEPTED
                                                                                        04-15-00342-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                  10/28/2015 4:53:01 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK


                               No. 04-15-00342-CV

                                                                       FILED IN
                        IN THE COURT OF APPEALS                 4th COURT OF APPEALS
                                                                 SAN ANTONIO, TEXAS
                       FOURTH JUDICIAL DISTRICT                 10/28/2015 4:53:01 PM
                           SAN ANTONIO, TEXAS                       KEITH E. HOTTLE
                                                                         Clerk


        VILLA DIJON CONDOMINIUM ASSOCIATION, INC. AND
               IMPLICITY MANAGEMENT COMPANY

                                                   Appellants

                                         v.

                  MARY WINTERS AND MILA CHEATOM

                                                   Appellees


    APPELLANTS' FIRST UNOPPOSED MOTION FOR EXTENSION

                  OF TIME TO FILE APPELLANTS' BRIEF



TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

      Appellants, Villa Dijon Condominium Association, Inc. (hereafter "Villa

Dijon") and Implicity Management Company (hereafter "Implicity"), file this

motion to extend the time for Appellants to file their Appellants' brief pursuant to

Rule 10.S(b) of the Texas Rules of Appellate Procedure. In support of this motion,

Appellants will show this honorable court as follows:




                                         1
      The Appellants' brief in this appeal is currently due on October 31, 2015, a

Saturday, thereby making the actual deadline the following Monday, November 2,

2015. By this motion, Appellants seek an extension of time of 8 days or until

November 10, 2015 to file their appellant's brief. This is Appellants' first request

for an extension of time to file its Appellants' brief in this cause and Appellees do

not oppose this extension.

      Appellants' counsel, Robert W. Loree, has a very active and busy multi-state

trial docket in both Texas and Colorado. Currently, in Colorado, Mr. Loree is

preparing for a November 16, 2015 trial in Case No. 14-cv-00200-CMA-KMT;

Avalon Condominium Association Inc. v. Secura Insurance, A Mutual Company; In

the United States District Court for the District of Colorado. This preparation

includes many upcoming pre-trial deadlines, including responding to Defendant's

motion in limine, responding to Defendant's proposed jury charge, responding to

Defendant's proposed jury charge, drafting voir dire questions, and filing

Plaintiffs final witness and exhibit lists, all of which are due on November 2,

2015-the date the brief in this cause is currently due. Further in the Avalon case,

Appellant's counsel also has two replies in support of motions to strike due on the

same day.

      Mr. Loree is also retained as Plaintiffs Counsel on Civil Action No. 1:14-

CV-03226-WYD; Manchester Place HOA, Inc. v. Owners v. Owners Insurance


                                          2
Company; In the United States District Court of Colorado. Until earlier this month,

the discovery deadline in that case was October 19, 2015. The parties had also

scheduled four depositions to be taken from October 19-22, 2015. Due to

emergency circumstances, in a telephonic hearing on October 13, 2015, the

discovery deadline was extended until the dispositive motion deadline in that case,

November 19, 2015, and the previously scheduled depositions were stayed. The

four depositions must now be re-scheduled before November 19, 2015.

      Mr. Loree also has another case, Cause No. 1:15-cv-00386-KLM; Northgate

Village, LLC v. Hartford Casualty Insurance Company; In the United States

District Court for the District of Colorado, in which depositions were scheduled for

October 19-23, 2015, but had to be rescheduled. The discovery deadline in that

case is November 20, 2015.

      Finally, in the trial court in this cause, two hearings are currently set for

November 3, 2015-the day after the brief is due-on Defendants' Motion to

Suspend the Enforcement of Plaintiffs' Default Judgment During the Pendency of

Defendants' Appeal, or Alternatively, Greatly Decrease Amount of Security from

Defendants and Defendants' Agreed Motion for Extension of Time to Respond to

Plaintiffs' Post-Judgment Discovery.

      Due to these commitments in Colorado and his heavy work load in Texas,

Mr. Loree has not had sufficient time to prepare Appellants' brief in this cause.


                                         3
Appellants therefore request a short extension of time, eight (8) days until

November 10, 2015 to file their brief. Again, this is Appellants' first request for an

extension of time.

      WHEREFORE, PREMISES CONSIDERED, Appellants request that the

court grant it an extension of time to file their Appellants' brief for 8 days or until

November 10, 2015 and award Appellants such other relief as may be proper.




                                               Respectfully submitted,

                                               Loree & Lipscomb,
                                               777 E. Sonterra Blvd., Suite 320
                                               San Antonio, Texas 78258
                                               Telephone: (210) 404-1320
                                               Facsimile: (210) 404-1310




                                                     Robert W. Lo e
                                                     State Bar No. 579200
                                                     Email: rob@lhllawfirm.com

                                               Attorney for Appellants




                                           4
                                               VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF BEXAR §

      BEFORE ME, the undersigned authority, on this day personally appeared
Robert W. Loree, who after being duly sworn, stated under oath that he has read
the above and foregoing motion and that the facts stated therein are within his
personal knowledge and are true and correct.




      SWORN AND SUBSCRIBED TO BEFORE ME on October d'D, 2015.

                                                        fklsn~ (fa11,b,._p
                                                        Notary Public, State of Texas
      ,,.~t!:·~.z~,,,_ MONICA ARELLANO
     !~~{<>\ Notary Public. State of Texas
     \.-\~./.,i        My Commission Expires            My commission expires: 10-C\-   \~
      ~~·;,;-;_'f,.i
           ....
         ,,, ,...        October 09, 201 7




                                CERTIFICATE OF CONFERENCE

       On October 28, 2015, during a telephone conversation, Appellees' counsel's
office informed Appellants' counsel's associate that Appellees were not opposed to
this motion for an extension of time.




                                                    5
                        CERTIFICATE OF SERVICE

      I hereby certified that on October 28, 2015, Appellants served a true and
correct copy of this motion on counsel for Appellees, Jacob S. Leibowitz, 700
North St. Mary's Street, Suite 1750, San Antonio, Texas, by facsimile transmission
to (210) 225-2567.




                                        6